    1

    2                                                                        FILED IN THE
                                                                         U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON


    3
                                                                    Apr 09, 2019
                                                                        SEAN F. MCAVOY, CLERK
    4

    5                          UNITED STATES DISTRICT COURT

    6                        EASTERN DISTRICT OF WASHINGTON

    7 MICKI R.,1                                        No. 1:18-cv-03061-MKD
                              Plaintiff,
    8                                                   ORDER GRANTING PLAINTIFF’S
                 vs.                                    MOTION FOR SUMMARY
    9                                                   JUDGMENT AND DENYING
   COMMISSIONER OF SOCIAL                               DEFENDANT’S MOTION FOR
10 SECURITY,                                            SUMMARY JUDGMENT
               Defendant.
11                                                      ECF Nos. 15, 16

12

13               Before the Court are the parties’ cross-motions for summary judgment. ECF

14 Nos. 15, 16. The parties consented to proceed before a magistrate judge. ECF No.

15 7. The Court, having reviewed the administrative record and the parties’ briefing,

16 is fully informed. For the reasons discussed below, the Court grants Plaintiff’s

17 Motion, ECF No. 15, and denies Defendant’s Motion, ECF No. 16.

18

19      1
            To protect the privacy of plaintiffs in social security cases, the undersigned
20 identifies them only by their first names and the initial of their last names.

2
        ORDER - 1
    1                                   JURISDICTION

    2        The Court has jurisdiction over this case pursuant to 42 U.S.C. §§ 405(g);

    3 1383(c)(3).

    4                              STANDARD OF REVIEW

    5        A district court’s review of a final decision of the Commissioner of Social

    6 Security is governed by 42 U.S.C. § 405(g). The scope of review under § 405(g) is

    7 limited; the Commissioner’s decision will be disturbed “only if it is not supported

    8 by substantial evidence or is based on legal error.” Hill v. Astrue, 698 F.3d 1153,

    9 1158 (9th Cir. 2012). “Substantial evidence” means “relevant evidence that a

10 reasonable mind might accept as adequate to support a conclusion.” Id. at 1159

11 (quotation and citation omitted). Stated differently, substantial evidence equates to

12 “more than a mere scintilla[,] but less than a preponderance.” Id. (quotation and

13 citation omitted). In determining whether the standard has been satisfied, a

14 reviewing court must consider the entire record as a whole rather than searching

15 for supporting evidence in isolation. Id.

16           In reviewing a denial of benefits, a district court may not substitute its

17 judgment for that of the Commissioner. Edlund v. Massanari, 253 F.3d 1152,

18 1156 (9th Cir. 2001). If the evidence in the record “is susceptible to more than one

19 rational interpretation, [the court] must uphold the ALJ’s findings if they are

20 supported by inferences reasonably drawn from the record.” Molina v. Astrue, 674

2
        ORDER - 2
    1 F.3d 1104, 1111 (9th Cir. 2012). Further, a district court “may not reverse an

    2 ALJ’s decision on account of an error that is harmless.” Id. An error is harmless

    3 “where it is inconsequential to the [ALJ’s] ultimate nondisability determination.”

    4 Id. at 1115 (quotation and citation omitted). The party appealing the ALJ’s

    5 decision generally bears the burden of establishing that it was harmed. Shinseki v.

    6 Sanders, 556 U.S. 396, 409-10 (2009).

    7                      FIVE-STEP EVALUATION PROCESS

    8        A claimant must satisfy two conditions to be considered “disabled” within

    9 the meaning of the Social Security Act. First, the claimant must be “unable to

10 engage in any substantial gainful activity by reason of any medically determinable

11 physical or mental impairment which can be expected to result in death or which

12 has lasted or can be expected to last for a continuous period of not less than twelve

13 months.” 42 U.S.C. § 423(d)(1)(A). Second, the claimant’s impairment must be

14 “of such severity that he is not only unable to do his previous work[,] but cannot,

15 considering his age, education, and work experience, engage in any other kind of

16 substantial gainful work which exists in the national economy.” 42 U.S.C. §

17 423(d)(2)(A).

18           The Commissioner has established a five-step sequential analysis to

19 determine whether a claimant satisfies the above criteria. See 20 C.F.R. §

20 404.1520(a)(4)(i)-(v). At step one, the Commissioner considers the claimant’s

2
        ORDER - 3
    1 work activity. 20 C.F.R. § 404.1520(a)(4)(i). If the claimant is engaged in

    2 “substantial gainful activity,” the Commissioner must find that the claimant is not

    3 disabled. 20 C.F.R. § 404.1520(b).

    4        If the claimant is not engaged in substantial gainful activity, the analysis

    5 proceeds to step two. At this step, the Commissioner considers the severity of the

    6 claimant’s impairment. 20 C.F.R. § 404.1520(a)(4)(ii). If the claimant suffers

    7 from “any impairment or combination of impairments which significantly limits

    8 [his or her] physical or mental ability to do basic work activities,” the analysis

    9 proceeds to step three. 20 C.F.R. § 404.1520(c). If the claimant’s impairment

10 does not satisfy this severity threshold, however, the Commissioner must find that

11 the claimant is not disabled. 20 C.F.R. § 404.1520(c).

12           At step three, the Commissioner compares the claimant’s impairment to

13 severe impairments recognized by the Commissioner to be so severe as to preclude

14 a person from engaging in substantial gainful activity. 20 C.F.R. §

15 404.1520(a)(4)(iii). If the impairment is as severe or more severe than one of the

16 enumerated impairments, the Commissioner must find the claimant disabled and

17 award benefits. 20 C.F.R. § 404.1520(d).

18           If the severity of the claimant’s impairment does not meet or exceed the

19 severity of the enumerated impairments, the Commissioner must pause to assess

20 the claimant’s “residual functional capacity.” Residual functional capacity (RFC),

2
        ORDER - 4
    1 defined generally as the claimant’s ability to perform physical and mental work

    2 activities on a sustained basis despite his or her limitations, 20 C.F.R. §

    3 404.1545(a)(1), is relevant to both the fourth and fifth steps of the analysis.

    4        At step four, the Commissioner considers whether, in view of the claimant’s

    5 RFC, the claimant is capable of performing work that he or she has performed in

    6 the past (past relevant work). 20 C.F.R. § 404.1520(a)(4)(iv). If the claimant is

    7 capable of performing past relevant work, the Commissioner must find that the

    8 claimant is not disabled. 20 C.F.R. § 404.1520(f). If the claimant is incapable of

    9 performing such work, the analysis proceeds to step five.

10           At step five, the Commissioner considers whether, in view of the claimant’s

11 RFC, the claimant is capable of performing other work in the national economy.

12 20 C.F.R. § 404.1520(a)(4)(v). In making this determination, the Commissioner

13 must also consider vocational factors such as the claimant’s age, education and

14 past work experience. 20 C.F.R. § 404.1520(a)(4)(v). If the claimant is capable of

15 adjusting to other work, the Commissioner must find that the claimant is not

16 disabled. 20 C.F.R. § 404.1520(g)(1). If the claimant is not capable of adjusting to

17 other work, the analysis concludes with a finding that the claimant is disabled and

18 is therefore entitled to benefits. 20 C.F.R. § 404.1520(g)(1).

19           The claimant bears the burden of proof at steps one through four above.

20 Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999). If the analysis proceeds to

2
        ORDER - 5
    1 step five, the burden shifts to the Commissioner to establish that (1) the claimant is

    2 capable of performing other work; and (2) such work “exists in significant

    3 numbers in the national economy.” 20 C.F.R. § 404.1560(c)(2); Beltran v. Astrue,

    4 700 F.3d 386, 389 (9th Cir. 2012).

    5                                      ALJ’S FINDINGS

    6            On October 9, 2013, Plaintiff applied for Title II disability insurance

    7 benefits, alleging a disability onset date of December 31, 2008.2 Tr. 208-09. The

    8 application was denied initially, Tr. 94-96, and on reconsideration, Tr. 98-99.

    9 Plaintiff appeared at a hearing before an administrative law judge (ALJ) on May 4,

10 2017. Tr. 36-78. On June 22, 2017, the ALJ denied Plaintiff’s claim. Tr. 12-32.

11               At step one, the ALJ found that Plaintiff had not engaged in substantial

12 gainful activity during the period from her alleged onset date of December 31,

13 2008, through her date last insured of September 30, 2013. Tr. 17. At step two,

14 the ALJ found Plaintiff had the following severe impairments: lumbar spine

15 disorder and depressive or bipolar disorder. Tr. 18. At step three, the ALJ found

16

17      2
            The application lists an alleged disability onset date of March 12, 2006. Tr. 208.
18 However, throughout the record, Plaintiff’s alleged disability onset date is

19 consistently noted as December 31, 2008. ECF No. 15 at 2; ECF No. 16 at 1; Tr.

20 15, 25, 243-44.

2
        ORDER - 6
    1 Plaintiff did not have an impairment or combination of impairments that meets or

    2 medically equals the severity of a listed impairment. Tr. 18. The ALJ then

    3 concluded that Plaintiff had the RFC to perform light work with the following

    4 limitations:

    5        [Plaintiff] retained the functional capacity for work that involves lifting no
             more than 20 pounds at a time with frequent lifting or carrying of objects
    6        weighing up to 10 pounds; pushing or pulling similar amounts; standing,
             walking, and sitting for 6 hours each; no climbing of
    7        ropes/ladders/scaffolding; no more than occasional ability to perform all
             other postural activity; no more than frequent interaction with supervisors,
    8        coworkers, and the public; and no more than simple, routine tasks.

    9 Tr. 20.

10           At step four, the ALJ made no finding regarding past relevant work. Tr. 24.

11 At step five, the ALJ found that, considering Plaintiff’s age, education, work

12 experience, RFC, and testimony from a vocational expert, there were other jobs

13 that existed in significant numbers in the national economy that Plaintiff could

14 perform, such as room cleaner, photocopy machine operator, and electronics

15 worker. Tr. 24-25. The ALJ concluded Plaintiff was not under a disability, as

16 defined in the Social Security Act, from December 31, 2008, the alleged onset

17 date, through September 30, 2013, the date last insured. Tr. 25.

18           On February 26, 2018, the Appeals Council denied review, Tr. 1-6, making

19 the ALJ’s decision the Commissioner’s final decision for purposes of judicial

20 review. See 42 U.S.C. § 1383(c)(3).

2
        ORDER - 7
    1                                        ISSUES

    2        Plaintiff seeks judicial review of the Commissioner’s final decision denying

    3 her disability income benefits under Title II of the Social Security Act. ECF No.

    4 15. Plaintiff raises the following issues for this Court’s review:

    5        1. Whether the ALJ properly weighed the medical opinion evidence;

    6        2. Whether the ALJ properly determined that Plaintiff’s impairments did

    7           not meet or equal a listed impairment at step three;

    8        3. Whether the ALJ properly weighed Plaintiff’s symptom claims; and

    9        4. Whether the ALJ properly weighed lay witness statements.

10 ECF No. 15 at 2.

11                                        DISCUSSION

12        A. Medical Opinion Evidence

13           Plaintiff challenges the ALJ’s consideration of the opinions of advanced

14 registered nurse practitioner (ARNP) Teresa Stone, Arthur Lorber, M.D., and

15 Olegario Ignacio, Jr., M.D. ECF No. 15 at 9-14.

16           There are three types of physicians: “(1) those who treat the claimant

17 (treating physicians); (2) those who examine but do not treat the claimant

18 (examining physicians); and (3) those who neither examine nor treat the claimant

19 [but who review the claimant’s file] (nonexamining [or reviewing] physicians).”

20 Holohan v. Massanari, 246 F.3d 1195, 1201-02 (9th Cir. 2001) (citations omitted).

2
        ORDER - 8
    1 Generally, a treating physician’s opinion carries more weight than an examining

    2 physician’s, and an examining physician’s opinion carries more weight than a

    3 reviewing physician’s. Id. at 1202. “In addition, the regulations give more weight

    4 to opinions that are explained than to those that are not, and to the opinions of

    5 specialists concerning matters relating to their specialty over that of

    6 nonspecialists.” Id. (citations omitted).

    7        If a treating or examining physician’s opinion is uncontradicted, the ALJ

    8 may reject it only by offering “clear and convincing reasons that are supported by

    9 substantial evidence.” Bayliss v. Barnhart, 427 F.3d 1211, 1216 (9th Cir. 2005).

10 “However, the ALJ need not accept the opinion of any physician, including a

11 treating physician, if that opinion is brief, conclusory and inadequately supported

12 by clinical findings.” Bray v. Comm’r of Soc. Sec. Admin., 554 F.3d 1219, 1228

13 (9th Cir. 2009) (internal quotation marks and brackets omitted). “If a treating or

14 examining doctor’s opinion is contradicted by another doctor’s opinion, an ALJ

15 may only reject it by providing specific and legitimate reasons that are supported

16 by substantial evidence.” Bayliss, 427 F.3d at 1216 (citing Lester v. Chater, 81

17 F.3d 821, 830-831 (9th Cir. 1995)).

18           The opinion of an acceptable medical source such as a physician or

19 psychologist is given more weight than that of an “other source.” 20 C.F.R. §

20 404.1527 (2012); Gomez v. Chater, 74 F.3d 967, 970-71 (9th Cir. 1996). “Other

2
        ORDER - 9
    1 sources” include nurse practitioners, physicians’ assistants, therapists, teachers,

    2 social workers, spouses and other non-medical sources. 20 C.F.R. § 404.1513(d)

    3 (2013).3 However, the ALJ is required to “consider observations by non-medical

    4 sources as to how an impairment affects a claimant’s ability to work.” Sprague v.

    5 Bowen, 812 F.2d 1226, 1232 (9th Cir. 1987). Non-medical testimony can never

    6 establish a diagnosis or disability absent corroborating competent medical

    7 evidence. Nguyen v. Chater, 100 F.3d 1462, 1467 (9th Cir. 1996). An ALJ is

    8 obligated to give reasons germane to “other source” testimony before discounting

    9 it. Dodrill v. Shalala, 12 F.3d 915, 919 (9th Cir. 1993).

10              1. Teresa Stone, ARNP

11              Plaintiff alleges that the ALJ erred by failing to discuss the December 2015

12 opinion of treating ARNP Stone. ECF No. 15 at 10-13.

13              On December 15, 2015, ARNP Stone completed a medical report and opined

14 that Plaintiff would miss an average of four or more workdays per month due to

15 back pain. Tr. 378-80. She noted that Plaintiff would lie on the floor twice a day

16 for 15 minutes to stretch her back and relieve pressure. Tr. 378. She reported that

17

18     3
           Prior to March 27, 2017, the definition of a medical source, as well as the
19 requirement that an ALJ consider evidence from non-acceptable medical sources,

20 were located at 20 C.F.R. § 404.1513(d).

2
       ORDER - 10
    1 Plaintiff’s prognosis was fair without treatment and “likely very good with

    2 treatment.” Tr. 379. She also noted it was likely that Plaintiff “would benefit from

    3 nerve ablation, as recommended by Columbia Pain Management,” but recognized

    4 that Plaintiff “consistently declined to proceed with nerve ablation, in favor of

    5 medication management for pain.” Tr. 380. ARNP Stone opined that Plaintiff was

    6 severely limited and unable to meet the demands of full-time sedentary work. Tr.

    7 379. The ALJ did not discuss ARNP Stone’s opinion in the decision.

    8        Plaintiff argues that it was error for the ALJ to wholly ignore ARNP Stone’s

    9 opinion. ECF No. 15 at 10-11. Defendant asserts that the ALJ was not required to

10 address ARNP Stone’s statements because her opinion addressed Plaintiff’s

11 impairments after the relevant time period. ECF No. 16 at 9. Medical evaluations

12 made after a claimant’s insured status has expired are still relevant to pre-

13 expiration conditions. Lester, 81 F.3d at 832 (citations omitted). “[M]edical

14 reports are inevitably rendered retrospectively and should not be disregarded solely

15 on that basis.” Smith v. Bowen, 849 F.2d 1222, 1225 (9th Cir. 1988) (citations

16 omitted). ARNP Stone’s opinion addressed Plaintiff’s back pain, which the ALJ

17 found to be a severe impairment during the relevant time period. Tr. 18, 378-80.

18 Although ARNP Stone’s opinion was rendered more than two years after the date

19 last insured, she referred Plaintiff’s lumbar pain back to October 2014, which was

20 only eleven months after the date last insured. Tr. 380. Treatment records from

2
        ORDER - 11
    1 Klickitat Valley Health Center were misplaced and thus not included in the record,

    2 but retired physician’s assistant Ian Wilde submitted a letter stating that he treated

    3 Plaintiff’s back pain symptoms in December 2009 and November 2011 and noted

    4 that Plaintiff also saw ARNP Stone for back pain symptoms both before and after

    5 her visits with Mr. Wilde. Tr. 488. The ALJ found Plaintiff’s lumbar spine

    6 disorder to be severe during the relevant time period, the record shows that ARNP

    7 Stone treated Plaintiff for back pain during the relevant time period, and she

    8 provided an opinion as to Plaintiff’s disabling back pain that related back to

    9 approximately one year after the date last insured. Tr. 18, 378-80. Thus, ARNP

10 Stone’s opinion was significant probative evidence despite being rendered two

11 years after the date last insured, and the ALJ was required to at least address her

12 statements. See Vincent v. Heckler, 739 F.2d 1393, 1394-95 (9th Cir. 1984) (An

13 ALJ must explain why significant probative evidence has been rejected).

14           Defendant contends that “an ALJ need not address a lay witness statement

15 that is not probative.” ECF No. 16 at 9. “Lay testimony as to a claimant’s

16 symptoms is competent evidence that an ALJ must take into account, unless he or

17 she expressly determines to disregard such testimony and gives reasons germane to

18 each witness for doing so.” Lewis v. Apfel, 236 F.3d 503, 511 (9th Cir. 2001).

19 Although the regulations were amended on March 27, 2017 to include advanced

20 registered nurse practitioners as acceptable medical sources, the amendment

2
       ORDER - 12
    1 applies to claims filed on or after March 27, 2017.4 20 C.F.R. § 404.1502(a)(7).

    2 Plaintiff’s claim was filed on October 9, 2013, and thus, the ALJ was required to

    3 provide germane reasons for discounting ARNP Stone’s opinion. Dodrill, 12 F.3d

    4 at 919. It is unclear why the ALJ chose to discuss other lay witness statements

    5 made outside of the relevant time period, yet wholly ignored the opinion of treating

    6 ARNP Stone. The ALJ addressed and assigned little weight to a partially

    7 completed medical report by chiropractor Dennis Carver, which was rendered in

    8 July 2016, seven months after ARNP Stone’s opinion. Tr. 23, 421-23. The ALJ

    9 also discussed and assigned limited weight to statements made in an undated letter

10 by Mr. Wilde, a retired physician’s assistant who treated Plaintiff on two

11 occasions. Tr. 23, 488. Despite discussing these other source opinions, the ALJ

12 failed to provide ARNP Stone’s opinion any degree of review in his decision and

13 gave no reasons for failing to do so. The failure to discuss and explain what

14 weight he assigned to ARNP Stone’s opinion evidence in the record, a treating

15

16     4
           The amended regulations state, “Acceptable medical source means a medical
17 source who is a…Licensed Advanced Practice Registered Nurse, or other licensed

18 advanced practice nurse with another title, for impairments within his or her

19 licensed scope of practice (only with respect to claims filed (see § 404.614) on or

20 after March 27, 2017).” 20 C.F.R. § 404.1502(a)(7).

2
       ORDER - 13
    1 nurse practitioner who assessed disabling limitations based upon her treating

    2 relationship with Plaintiff, constitutes reversible, non-harmless, error. Hill, 698

    3 F.3d at 1160 (ALJ’s failure to discuss doctor’s statement or otherwise explain

    4 weight is harmful error).

    5        Defendant asserts that any error is harmless. ECF No. 16 at 10. An error is

    6 not harmless unless the reviewing court “can confidently conclude that no

    7 reasonable ALJ, when fully crediting the [evidence], could have reached a different

    8 disability determination.” Stout v. Comm’r of Soc. Sec. Admin., 454 F.3d 1050,

    9 1056 (9th Cir. 2006). Here, ARNP Stone was the only source in the record to

10 opine that Plaintiff needed to lie down during the day and that she would miss an

11 average of four or more workdays per month due to back pain. Tr. 378-79. The

12 ALJ did not discuss these opined limitations or incorporate them into the RFC. Tr.

13 15-26. Because these limitations were not clearly incorporated into the RFC, the

14 Court cannot confidently conclude that the disability determination would remain

15 the same were the ALJ to fully credit ARNP Stone’s opinion. When the ALJ

16 improperly ignores significant and probative evidence in the record favorable to a

17 claimant’s position, the ALJ “thereby provide[s] an incomplete residual functional

18 capacity determination.” Hill, 698 F.3d at 1161; see also Vincent, 739 F.2d at

19 1394-95 (quoting Cotter v. Harris, 642 F.2d 700, 706 (3d Cir. 1981)).

20

2
        ORDER - 14
    1        Defendant argues that “[b]ecause the ALJ’s findings were rational, the Court

    2 should decline Plaintiff’s invitation to re-weigh the evidence.” ECF No. 16 at 10.

    3 However, the Court cannot affirm the ALJ’s decision based on findings not made

    4 by the ALJ. See Stout, 454 F.3d at 1054. The ALJ’s error was not harmless. On

    5 remand, the ALJ is instructed to specifically weigh ARNP Stone’s opinion, take

    6 testimony from a medical expert who has had the opportunity to review all of the

    7 medical evidence of record, reconsider the medical evidence in light of the ALJ’s

    8 evaluation of ARNP Stone’s and the medical expert’s opinion, and, if necessary,

    9 resolve conflicts in the medical evidence.

10           2. Other Challenges

11           Plaintiff raises several other challenges to the ALJ’s evaluation of the

12 medical opinion evidence, step three of the sequential evaluation process,

13 Plaintiff’s symptom testimony, and lay witness statements. ECF No. 15 at 5-9, 14-

14 21. However, the ALJ’s findings at other steps in the sequential evaluation

15 inherently depend on the ALJ’s findings regarding the medical evidence. Because

16 this case is remanded for the ALJ to reconsider medical opinion evidence, the

17 Court declines to address Plaintiff’s other challenges here. The ALJ is instructed

18 to conduct a new sequential analysis on remand, including reconsidering step three,

19

20

2
        ORDER - 15
    1 Plaintiff’s symptom testimony, and lay witness statements in light of the new

    2 analysis of the medical evidence.

    3     B. Remedy

    4        Plaintiff urges this Court to remand for an immediate award of benefits.

    5 ECF No. 15 at 2.

    6        “The decision whether to remand a case for additional evidence, or simply to

    7 award benefits is within the discretion of the court.” Sprague, 812 F.2d at 1232

    8 (citing Stone v. Heckler, 761 F.2d 530, 533 (9th Cir. 1985)). When the Court

    9 reverses an ALJ’s decision for error, the Court “ordinarily must remand to the

10 agency for further proceedings.” Leon v. Berryhill, 880 F.3d 1041, 1045 (9th Cir.

11 2017); Benecke v. Barnhart, 379 F.3d 587, 595 (9th Cir. 2004) (“the proper course,

12 except in rare circumstances, is to remand to the agency for additional

13 investigation or explanation”); Treichler v. Comm’r of Soc. Sec. Admin., 775 F.3d

14 1090, 1099 (9th Cir. 2014). However, in a number of Social Security cases, the

15 Ninth Circuit has “stated or implied that it would be an abuse of discretion for a

16 district court not to remand for an award of benefits” when three conditions are

17 met. Garrison v. Colvin, 759 F.3d 995, 1020 (9th 2014) (citations omitted). Under

18 the credit-as-true rule, where (1) the record has been fully developed and further

19 administrative proceedings would serve no useful purpose; (2) the ALJ has failed

20 to provide legally sufficient reasons for rejecting evidence, whether claimant

2
        ORDER - 16
    1 testimony or medical opinion; and (3) if the improperly discredited evidence were

    2 credited as true, the ALJ would be required to find the claimant disabled on

    3 remand, the Court will remand for an award of benefits. Revels v. Berryhill, 874

    4 F.3d 648, 668 (9th Cir. 2017). Even where the three prongs have been satisfied,

    5 the Court will not remand for immediate payment of benefits if “the record as a

    6 whole creates serious doubt that a claimant is, in fact, disabled.” Garrison, 759

    7 F.3d at 1021.

    8        Here, further proceedings are necessary. As discussed supra, the ALJ erred

    9 by failing to evaluate ARNP Stone’s opinion regarding functional limitations from

10 Plaintiff’s lumber spine disorder. However, ARNP Stone’s opinion was

11 contradicted by Dr. Lorber and Dr. Ignacio, who both opined that Plaintiff did not

12 have disabling limitations. Tr. 63-72, 86-93. The ALJ gave Dr. Lorber’s opinion

13 significant weight and adopted in part Dr. Ignacio’s opinions. Tr. 22-23. Even if

14 the ALJ were to have fully credited ARNP Stone’s opinion, the evidence would

15 present an outstanding conflict for the ALJ to resolve. Thus, further proceedings

16 are necessary for the ALJ to resolve potential conflicts in the evidence.

17                                      CONCLUSION

18           Having reviewed the record and the ALJ’s findings, this Court concludes the

19 ALJ’s decision is not supported by substantial evidence and free of harmful legal

20 error. Accordingly, IT IS HEREBY ORDERED:

2
        ORDER - 17
    1        1. Plaintiff’s Motion for Summary Judgment, ECF No. 15, is GRANTED.

    2        2. Defendant’s Motion for Summary Judgment, ECF No. 16, is DENIED.

    3        3. The Court enter JUDGMENT in favor of Plaintiff REVERSING and

    4 REMANDING the matter to the Commissioner of Social Security for further

    5 proceedings consistent with this Order.

    6        The District Court Executive is directed to file this Order, provide copies to

    7 counsel, and CLOSE THE FILE.

    8           DATED April 9, 2019.

    9                               s/Mary K. Dimke
                                   MARY K. DIMKE
10                        UNITED STATES MAGISTRATE JUDGE

11

12

13

14

15

16

17

18

19

20

2
        ORDER - 18
